DETAILED ACTION
	This is in response to the application filed on April 23rd 2021, in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,838,707 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the reference patent ‘707 anticipate or render obvious the claims in the pending application.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,967,224 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the reference patent ‘224 anticipate or render obvious the claims in the pending application.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,270,734 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the reference patent ‘734 anticipate or render obvious the claims in the pending application.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,088,984 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the reference patent ‘984 anticipate or render obvious the claims in the pending application.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/302124 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims from the reference application anticipate or render obvious the claims in the pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 3, 10 and 17 are objected to because of the following informalities:  they recite “the set of configuration attributes”, this should read “a” set.  Alternatively, if applicant intends the claims to depend from the prior claims (e.g. 2, 9 and 16), then correct the dependency.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamilton US 2008/0307436 A1 in view of Tofighbakhsh et al. US 2011/0145842 A1.

Regarding claim 1, Hamilton discloses:
one or more computer processors; one or more computer memories; a set of instructions stored in the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations (computer system to perform the invention – see Fig. 5, paragraph 41) comprising:
receiving … a first order in which processing steps are to be performed during a real-time processing of an event, (subscription event configures attributes for routing messages on the event channel – see paragraphs 1, 8, 28, 35, 40 and Fig. 4; this defines an “order” in which the event is routed which is equivalent to “processing steps”), the first order being associated with a first application (subscribing application – Fig. 2);
receiving … a second order in which the processing steps are to be performed during the real-time processing of the event, the second order being associated with a second application (repeat the process for multiple applications – paragraph 32, Fig. 1); and
based on a determination that the real-time processing of the event is for the first application, performing the processing steps in the first order or based on a determination that the real-time processing of the event is for the second application, performing the processing steps in the second order (distributing the event message using the route order configured by the subscriptions depending on the subscribing application – see paragraphs 9, 31 and Figs. 1, 4).

Hamilton does not explicitly disclose receiving a first call via an Application Programming Interface (API) but this is well-known in the art.  Tofighbakhsh explicitly discloses receiving API messages having configuration information (API request message – see abstract, Fig. 1 and paragraphs 18, 20 and Fig. 2).  Thus Tofighbakhsh teaches both a first and second call to the API as claimed.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hamilton to use API messages as taught by Tofighbakhsh for the purpose of configuring.  This is merely the combination of a well-known technique according to its established function in order to yield a predictable result.

	Regarding claim 2, Hamilton discloses the processing steps correspond to a set of configuration attributes associated with the event (subscription event configures attributes for routing messages on the event channel – see paragraphs 1, 8, 28 and 40).

	Regarding claim 3, Hamilton discloses the set of attributes includes one or more of a route attribute … (route attribute – paragraphs 27-28).

	Regrading claim 5, Hamilton discloses each of the set of configuration attributes is configurable during the real-time processing of the event (listen for subscription events which configure the routing attributes – Fig. 4, paragraph 40, the routing table is updated as events are received, thus it is configurable in “real-time”).

	Regarding claim 6, Hamilton discloses the set of configuration attributes includes a plurality of delegate URIs (the events have a unique identifier – paragraph 27, so the plurality of events have a plurality of delegate universal resource identifiers).

	Regarding claim 7, Hamilton discloses the plurality of delegate URIs are processed sequentially or in parallel (Hamilton explicitly teaches both sequential and parallel processing of events – see Fig. 4 and paragraph 39).

	Regarding claim 8, it is a method claim that corresponds to the system of claim 1, thus it is rejected for the same reasons.

	Regarding claims 9-10 and 12-14, they correspond to previously presented dependent claims 2-3 and 5-7 respectively.  Therefore, they are also rejected for the same reasons.

	Regarding claim 15, it is a non-transitory computer readable medium claim that corresponds to the system of claim 1, thus is rejected for the same reasons.

	Regarding claims 16-17 and 19-20, they correspond to previously presented dependent claims 2-3 and 5-6 respectively.  Therefore, they are also rejected for the same reasons.

Claims 4, 11 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamilton and Tofighbakhsh in view of Yajnik et al. US 2004/0076155 A1.

Regarding claims 4, 11 and 18, Hamilton discloses the performing of processing events includes … routing the event message (Fig. 4).  The combination of Hamilton and Tofighbakhsh does not explicitly disclose translating an event before/after routing the event message.  However, this is taught by Yajnik as routing messages via network between publishers and subscribers (abstract, Figs. 1-2) and converting/encoding message format (paragraphs 56, 120).  Yajnik also teaches that decoding can be performed in different network locations (paragraph 133).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Hamilton and Tofighbakhsh with the event message translating taught by Yajnik for the purpose of transmitting messages over a network.  Yajnik teaches this provides advantages to routing data in a publish-subscribe system (paragraphs 9-10), and specifically that message format mapping provides particular advantages (paragraph 85).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Pardo-Castellote et al. US 7,882,253 B2 discloses a real-time publish subscribe system (abstract).
Samuel et al. US 2005/0144298 A1 discloses a multi-channel publish/subscribe system (abstract, Fig. 1, paragraphs 9, 34).
Jaggu et al. US 2006/0287593 A1 discloses an event router using channels to communicate messages from publishers to subscribers (paragraph 22).
Whipple et al. US 2002/0038340 A1 discloses sending and receiving API request message “API calls” that have parameters (paragraphs 5, 23 and Figs. 3 and 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975